DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 07/20/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 7 has been entered.
Claims 1-6 and 8-13 are pending in the instant application.

Claim Objections
	Applicant’s cancellation of claim 7 and amendment of claims 8 and 12 overcomes the previous objections to those claims. The objection are hereby withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendment of claim 1 overcomes the previous rejections of claim 1-13 under 35 USC 112(b); those rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on line 14, replace "is existed" with --exists--.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the array substrate comprises a thin film transistor and a signal circuit, grooves are disposed at intervals in a surface of the array substrate for laying the signal circuit, and a second gap exists between at least a portion of each of the protrusions and at least a portion of each of the grooves when the printing plate is pressed fit with the array substrate
 ” including the remaining limitations.
	Claims 2-6, 8-13 are allowable, at least, because of their dependencies on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879